Citation Nr: 0029207	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased original evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1958 to June 
1962 and again from August 1962 to October 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed by the RO.

2. The appellant's bilateral hearing loss is manifested by 
average puretone thresholds, at 1000, 2000, 3000, and 4000 
Hertz, of 61 decibels in the right ear, and 70 decibels in 
the left ear, with speech recognition ability of 82 
percent in the right ear and 74 percent in the left ear.

3. The evidence does not show an exceptional nor unusual 
disability picture, such as frequent hospitalization or 
marked interference with employment, rendering impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an original disability rating of 20 percent 
for service connected bilateral hearing loss have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85-4.86 
Diagnostic Code (DC) 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an increased original disability 
rating for his hearing loss, currently evaluated as 10 
percent disabling.  VA has a duty to assist the appellant is 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000), as amended by H.R. 4205, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).  In 
this regard, the Board notes that the RO collected the 
appellant's service medical records and the appellant was 
provided a VA audiometric examination in January 1999.  
Additionally, the Board finds no evidence in the claims file 
indicating that there may be pertinent evidence available but 
not yet of record.  Thus the Board finds that no further 
assistance is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000), 
as amended by H.R. 4205, the Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000).

Initially, the Board notes that the regulations pertaining to 
the rating of service-connected hearing loss under the 
Schedule for Rating Disabilities, 38 C.F.R. Part IV (Rating 
Schedule), were amended, effective June 10, 1999.  See 64 FR 
25202  (May 11, 1999).  The new regulations provide that an 
alternative formula for determining the level of disability 
should be used if the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz are all at 55 decibels or higher, or if 
the puretone threshold at 1000 Hertz is 30 or less and at 
2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (2000).  Each ear 
is to be evaluated separately under this part of the new 
regulations. This change occurred during the pendency of the 
veteran's appeal.  The United States Court of Appeals for 
Veterans Claims has held that, where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted 
the version of the law or regulation most favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313  (1991).

Under either the old or amended regulations, evaluations of 
hearing loss range from noncompensable (0 percent) to 100 
percent based on the severity of organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85-4.87, DC 6100 (1998); 38 C.F.R. 
§§ 4.85-4.86, DC 6100  (2000).  When the issue involves a 
claim for an increased rating for hearing loss, the 
applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the appellant's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, this is not applicable in an appeal from 
a rating assigned by an initial grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records show normal hearing 
in May 1962 and essentially normal hearing in April 1968.  
His last recorded audiometric examination results in service 
were in August 1979, approximately 3 months before his 
discharge.  The August 1979 audiological examination report 
indicates the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
          
5
10
15
30
45
LEFT
 10
50
115
65
65

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 29 on the right and 74 on the 
left.  There is no record on any speech recognition scores on 
the Maryland CNC test.

In January 1999, the appellant's hearing was tested by VA 
Audiometric examination and the report indicates the 
following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
60
60
75
LEFT
N/A
40
65
80
95

Average puretone thresholds were 61 decibels in the right ear 
and 70 decibels in the left ear with speech recognition 
scores on the Maryland CNC test of 82 percent in the right 
ear and 74 percent in the left ear.

Applying the audiometric test results of the August 1979 
audiometric evaluation reports to Table VI of the Rating 
Schedule, the Roman numeric designation is I for the right 
ear and VI for the left ear.  38 C.F.R. § 4.85, Table VI 
(2000).  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the result is a noncompensable rating for the 
appellant's service connected bilateral hearing loss.  
38 C.F.R. § 4.85, Table VII, DC 6100 (2000).  Under the new 
regulations that result would be the same since the puretone 
thresholds are not at or above 55 decibels at each of the 
Hertz levels, nor is the rating at 1000 Hertz 30 decibels or 
less at the same time that the rating at 2000 Hertz is 70 
decibels or higher.

Applying the audiometric test results of the January 1999 VA 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is IV for the right ear and VI for the 
left ear.  38 C.F.R. § 4.85, Table VI (2000).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a compensable rating of 20 percent for the 
appellant's service connected bilateral hearing loss.  
38 C.F.R. § 4.85, Table VII, DC 6100 (2000).  Under the new 
regulations that result would be the same since the puretone 
thresholds are not at or above 55 decibels at each of the 
Hertz levels, nor is the rating at 1000 Hertz 30 decibels or 
less at the same time that the rating at 2000 Hertz is 70 
decibels or higher.

Applying the above, the Board finds that under the schedular 
criteria, the appellant is entitled to a disability 
evaluation of 20 percent.  In exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  However, the 
Board finds that application of the extraschedular provisions 
is not warranted in this case.  There is no objective 
evidence that the appellant's service connected bilateral 
hearing loss presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In light of the above, the claim for an increased evaluation 
for bilateral hearing loss, currently evaluated as 10 percent 
disabling, is granted and an evaluation of 20 percent is 
assigned.





ORDER

Entitlement to an increased original evaluation in excess of 
10 percent for bilateral hearing loss is granted and the 
rating is increased to 20 percent.




		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

